DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Raymond Mah on 01/26/2022.

The application has been amended as follows:
(Currently Amended) 10. A control device for an internal combustion engine, comprising:
at least one processor configured to:
acquire a required torque and an operating state of the internal combustion engine;
determine a target air-fuel ratio of an air system according to the acquired required torque and the acquired operating state;
acquire 
perform torque fluctuation correction on the target air-fuel ratio of the air system to determine a target air-fuel ratio of an injection system to reduce a difference between the required torque and an actual torque when a combustion state of the internal combustion engine is in a transition period between stoichiometric combustion and lean combustion;

acquire 
control operation of the internal combustion engine by using the acquired required air amount, the acquired required fuel amount, and the acquired required ignition timing.

Claim Interpretation
	
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “acquisition unit” in claim 1-8.

If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

The limitation “control unit” in claims 1-8 is not interpreted under §112(f) because one of ordinary skill in the art would understand the term to have sufficiently definite meaning as the name for the structure that performs the function, even when the term covers a broad class of structures or identifies the structures by their function. See MPEP 2181(1)(A).

Allowable Subject Matter
Claims 1-10 are allowed.
The following is an examiner’s statement of reasons for allowance:
Claim 1 recites the limitation: “perform torque fluctuation correction on the target air-fuel ratio of the air system to determine a target air-fuel ratio of an injection system to reduce a difference between the required torque and an actual torque when a combustion state of the internal combustion engine is in a transition period between stoichiometric combustion and lean combustion”.
Claim 9 recites the limitation: “performing torque fluctuation correction on the target air-fuel ratio of the air system to determine a target air-fuel ratio of an injection system to reduce a difference 
Claim 10 recites the limitation: “perform torque fluctuation correction on the target air-fuel ratio of the air system to determine a target air-fuel ratio of an injection system to reduce a difference between the required torque and an actual torque when a combustion state of the internal combustion engine is in a transition period between stoichiometric combustion and lean combustion”.
Yoshizaki (US PGPub 2016/0312734) teaches performing torque fluctuation correction on a target air-fuel ratio to reduce a difference between the required torque and an actual torque when a combustion state of the internal combustion engine. However, Yoshizaki does not disclose that the torque fluctuation correction occurs in a transition period between stoichiometric combustion and lean combustion. Further, in Yoshizaki, the required air amount and the required fuel amount are determined from the corrected target air-fuel ratio. As claimed, the required air amount is acquired from a target air-fuel ratio of the air system, which is corrected to acquire the target air-fuel ratio of the injection system, from which the required fuel amount is determine.
It is the examiners opinion that the art of record considered as a whole, alone, or in combination, neither anticipates nor renders obvious this limitation.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT A WERNER whose telephone number is (571)272-5149. The examiner can normally be reached Monday - Friday 10am - 6pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Logan Kraft can be reached on (571) 270-5065. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ROBERT A WERNER/               Patent Examiner, Art Unit 3747